office_of_chief_counsel internal_revenue_service memorandum cc psi b03 postf-145899-05 number release date uilc date september third party communication none date of communication not applicable to kelly davidson attorney advisor john duncan attorney advisor large mid-size business from christine ellison chief branch passthroughs special industries subject application of sec_731 and sec_732 to property acquired by a partnership solely for purposes of distribution in liquidation to a retiring_partner this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend partnership taxpayer llc state x state y dollar_figurea dollar_figureb dollar_figurec dollar_figured ----------------------------------------- ----------------------------- -------------------------- ---------- ------------- ------------ ----------- ------------ ------------ postf-145899-05 dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej z date date year year a b ------------ --------------- ------------ ------------ ------------ ------------ ------------ ------------------ ----------- ------- ------- -------------------- ------------------- issue whether a distribution purportedly in redemption of taxpayer’s interest in partnership included the state y house purchased by partnership conclusion the non-recognition provision of sec_731 and substituted_basis rule_of sec_732 do not apply when a partnership acquires residential real_estate that has no relation to a partnership’s business activities solely for purposes of immediately distributing the real_estate to a partner in liquidation facts partnership owned a large parcel of ------------- parcel in state x partnership was also an obligor on several promissory notes secured_by deeds of trust encumbering certain portions of partnership’s parcel postf-145899-05 taxpayer held a total of z percent interest in partnership directly and indirectly through various trusts the majority of the partnership interests were held by members of taxpayer’s family and related entities due to ongoing disagreements among the partners most of the partners the exiting partners in partnership including taxpayer liquidated their interests in partnership leaving a and a’s immediate_family the remaining partners in control of partnership the remaining partners’ interests in partnership increased proportionately as a result of the liquidation of the exiting partners’ interests the liquidation of taxpayer’s partnership_interest was specifically outlined in a redemption agreement the redemption agreement provided for the purchase and distribution in redemption to taxpayer of a house in state y specifically the redemption agreement provided to treat taxpayer acknowledge and agree all amounts paid in excess of dollar_figurea to acquire the state y house as set forth in the final closing statement for the acquisition of the state y house are referred to herein as the excess_amount taxpayer shall be responsible to take out a new loan against the state y house sufficient in amount to repay partnership the excess_amount the new loan partnership and the distribution of the real_property to taxpayer by the nominee of partnership hereunder as a distribution_of_property other than cash by a partnership to a partner pursuant to sec_731 partnership shall nominate llc a state y limited_liability_company that is wholly owned by partnership and treated as a disregarded_entity under sec_301_7701-3 the nominated purchaser taxpayer shall pay all costs and expenses associated with the formation of the nominated purchaser the nominated purchaser shall acquire the state y house at the first closing on behalf of partnership the nominated purchaser on behalf of partnership shall distribute the state y house to taxpayer upon funding of the new loan within sixty days after the first closing extension period conditioned upon the nominated purchaser receiving the excess_amount plus all other costs associated with the ownership of the state y house by the nominated purchaser including all costs of property and casualty insurance and general liability insurance in such amount and from an insurance_company reasonably approved by partnership it is the intent of the parties that nominated purchaser not be responsible for greater than dollar_figurea in connection with the purchase ownership and subsequent transfer of the state y house to taxpayer taxpayer shall not have any rights to possession of the state y house until the state y house has been distributed by the nominated purchaser in accordance with this section if for any reason the new loan does not close within the extension period taxpayer will forfeit all rights to receive the state y house and in lieu of agrees as follows the postf-145899-05 nominated purchaser shall sell the state y house as soon as reasonably possible after the end of the extension period upon sale the net_proceeds and costs related thereto shall be allocated and disbursed as follows b loan plus accrued interest will be paid in full directly from the sale escrow partnership and the nominated purchaser shall retain dollar_figureb from the sale escrow as liquidated_damages and b shall receive dollar_figureb as additional contingent_interest on the b loan the net_proceeds from the sale of the state y house will be paid to taxpayer by the nominated purchaser on behalf of partnership for the redemption of the taxpayer partnership_interest to transfer the state y house to taxpayer the following occurred first partnership formed an llc next on date year the llc purchased the state y house for dollar_figurec the consideration that llc used to purchase the state y house consisted of dollar_figured cash loaned by b a partner who was also to be redeemed under the redemption agreement and dollar_figurej cash of llc or partnership pursuant to the terms of the redemption agreement in date of year taxpayer took out a dollar_figuree mortgage against the state y house and used the proceeds to pay llc llc then repaid b simultaneously llc transferred the state y house to taxpayer by grant deed taxpayer recognized dollar_figuref in income on account of the money received in excess of taxpayer’s basis in partnership this amount consists of dollar_figureg sec_752 debt relief deemed_distribution dollar_figureh total cash payments distributed on date year and dollar_figurei in later distributions taxpayer claims that the total_distribution of money does not include the fair_market_value of the state y house because under sec_731 and sec_1_731-1 in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution taxpayer claims that under sec_732 and sec_1_732-1 if a partnership distributes property other than money in liquidation of a partner’s entire_interest in the partnership the basis of such property to the partner shall be an amount equal to the adjusted_basis of the partner’s interest in the partnership reduced by the amount of any money distributed to the partner in the same transaction taxpayer’s basis in the partnership_interest was zero as of date year and taxpayer claims a zero basis in the state y house law and analysis sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner’s interest in the partnership immediately before the distribution and that any gain so recognized shall be considered as gain from the sale_or_exchange of the partnership_interest of the distributee partner sec_732 provides that the basis_of_property other than money distributed postf-145899-05 by a partnership to a partner in liquidation of the partner’s interest shall be an amount equal to the adjusted_basis of such partner’s interest in the partnership reduced by any money distributed in the same transaction a distribution not a distribution of partnership property the internal_revenue_code of adopted comprehensive partnership tax rules in subchapter_k in the legislative_history to the provisions relating to contributions and distributions the ways_and_means_committee of the house of representatives explained the carry-over basis rules of sec_721 and sec_731 the proposed rules for contributions to and distributions by a partnership in effect permit the tax-free transfer of property into or out of a partnership generally speaking the basis_of_property remains unchanged through the formation and dissolution of a partnership this relatively simple approach is made possible by reducing the basis of the distributee’s interest in the partnership by the basis of the distributed partnership property and by the recognition of gain_or_loss in the case of certain distributions h_rep_no pincite reprinted in u s c c a n emphasis added similarly the senate_finance_committee explained these new distribution rules limit quite narrowly the area in which gain_or_loss is recognized upon a distribution gain is to be recognized only where the money distributed is in excess of a partner’s basis for his interest and loss is to be recognized in the case of a liquidating_distribution where only money inventory_items and unrealized_receivables are distributed and their basis to the partnership is less than the basis of the partner’s interest these rules combined with the nonrecognition_of_gain_or_loss upon contribution of property to a partnership will remove deterrents to property being moved in and out of partnerships as business reasons dictate s rep no pincite reprinted in u s c c a n emphasis added under the facts presented in this case a carry-over basis is not appropriate for a unique parcel of residential property that apparently was selected by the distributee acquired by the partnership immediately before the distribution solely for the purpose of the distribution and was unrelated to the partnership’s business activities owner of the state y house for federal tax purposes a significant portion of the purchase_price for the state y house was provided by funds borrowed from taxpayer’s relative relative a loan that was immediately repaid by taxpayer the redemption agreement provided that if taxpayer did not pay all of the expenses associated with the transaction and repay partnership the amount of the purchase_price in excess of dollar_figurea moreover the facts are consistent with a finding that partnership was never the postf-145899-05 within a stated period of time the state y house would be sold partnership reimbursed for expenses and provided an amount in liquidated_damages the relative lender repaid and the remaining funds distributed to taxpayer the facts in this case are consistent with a finding that the state y house was acquired and held for the account of taxpayer and became property of the taxpayer at the time it was acquired for taxpayer by the partnership see revrul_55_39 1955_1_cb_403 investment by partnership of partner’s contributed capital in securities of partner’s choice and for partner’s own account constituted a withdrawal of capital from the partnership and an investment by partner in securities purchased resulting in reduction in partner’s partnership_interest when partnership purchased the state y house for taxpayer it in effect distributed cash to taxpayer in the amount of the dollar_figurea the amount used by partnership to acquire the state y house the subsequent purported distribution of the state y house to partner is not a distribution of partnership property under sec_731 see id we conclude that sec_731 and sec_732 do not apply to the purported distribution of the state y house to taxpayer because the distribution was not a distribution of partnership property b partnership_anti-abuse_rules alternatively if the state y house was properly considered to be property of partnership the transaction should be recast in accordance with the regulations under sec_1_701-2 the anti-abuse_rules the anti-abuse_rules provide that if a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast the transaction for federal tax purposes sec_1_701-2 sec_1_701-2 provides that the following requirements are implicit in the intent of subchapter_k the partnership must be bona_fide and each partnership transaction or series of related transactions individually or collectively the transaction must be entered into for a substantial business_purpose the form of each partnership transaction must be respected under substance over form principles and except as otherwise provided in paragraph a the tax consequences under subchapter_k to each partner of partnership operations and of transactions between the partner and the partnership must accurately reflect the partners’ economic agreement and clearly reflect the partner’s income collectively proper reflection of income in determining whether a partnership was formed_or_availed_of with a principal purpose to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k three of those factors are i the present_value of the partners’ aggregate federal tax_liability is substantially less than sec_1_701-2 describes certain of the factors that may be taken into account postf-145899-05 had the partners owned the partnership’s assets and conducted the partnership’s activities directly ii the present_value of the partners’ aggregate federal tax_liability is substantially less than would be the case if purportedly separate transactions that are designed to achieve a particular end result are integrated and treated as steps in a single transaction and iii substantially_all of the partners measured by number or interests in the partnership are related directly or indirectly to one another directly taxpayer’s tax_liability would have been greater as taxpayer would have to recognize an additional dollar_figurea of income or gain in addition through the use of the subchapter_k rules taxpayer’s tax_liability is substantially less than would have been the case if the steps of the transaction were integrated to treat taxpayer as receiving a distribution of dollar_figurea cash from partnership and then purchasing the state y house furthermore all of the partners in partnership are related directly or indirectly to one another with respect to these three factors if the taxpayer purchased the state y house to liquidate taxpayer’s interest in partnership partnership made a purported distribution to taxpayer of the fair_market_value of the state y house in addition to dollar_figureg debt relief and dollar_figureh total cash payments to taxpayer for the value of taxpayer’s interests in partnership because this exceeded taxpayer’s basis in partnership taxpayer would have had to recognize an additional dollar_figurea of income or gain if paid directly to taxpayer by attempting to characterize the distribution of the fair_market_value of the state y house as a distribution_of_property other than money taxpayer and partnership used the rules of subchapter_k inappropriately in a manner that attempted to eliminate dollar_figurea of income or gain with respect to taxpayer we conclude that the transaction should be recast in accordance with the anti- abuse rules of sec_1_701-2 as a distribution of dollar_figurea in cash to taxpayer which taxpayer then used in addition to funds provided directly albeit temporarily by b to acquire the state y house c step transaction and economic_substance transaction and a lack of economic_substance finally this transaction may be attacked under judicial doctrines of step a transaction may be recast to reflect its true nature under the step_transaction_doctrine andantech llc v comm’r tcmemo_202_07 aff’d in part and remanded in part 331_f3d_975 d c cir 190_f3d_1165 10th cir under the step_transaction_doctrine a particular step in a transaction is disregarded for tax purposes if the taxpayer could have achieved its objective more directly but instead included the step for no other purpose than to avoid tax 251_f3d_210 d c cir cert_denied 534_us_1104 as described in 78_tc_350 aff’d without op 820_f3d_1220 4th cir postf-145899-05 the step_transaction_doctrine generally applies in cases where a taxpayer seeks to get from point a to point d and does so stopping in between at points b and c the whole purpose of the unnecessary stops is to achieve tax consequences differing from those which a direct path from a to d would have produced in such a situation courts are not bound by the twisted path taken by the taxpayer and the intervening stops may be disregarded or rearranged see 293_us_465 the existence of business purposes and economic effects for the individual steps in a complex series of transactions does not preclude application of the step_transaction_doctrine true supra there are three alternative tests for deciding whether the step_transaction_doctrine applies in a particular situation namely if at the time the first step was entered into there was a binding commitment to undertake the later step s binding_commitment_test if separate steps constitute prearranged parts of a single transaction intended to reach an end result end result test or if separate steps are so interdependent that the legal relations created by one step would have been fruitless without a completion of the series of steps interdependence test see 927_f2d_1517 10th cir each step taken by the parties the formation of the llc the loan to purchase the house the purchase of the house and the subsequent transfer of the house to taxpayer upon liquidation of her partnership_interest were mere transitory steps toward the ultimate goal of transferring dollar_figurea of value to taxpayer in the form of a personal_residence without gain recognition the individual steps were prearranged in a binding contract and had no independent business_purpose under step transaction principles the acquisition of the state y house by partnership and its distribution to taxpayer should be disregarded moreover a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction in order to be respected for federal tax purposes see 293_us_465 if a taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 acm partnership v comm’r tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir 338_us_451 in determining whether a transaction has economic_substance both the objective economic_substance whether a transaction has economic_substance is a factual determination postf-145899-05 of the transaction and the subjective business motivation of the taxpayer must be determined the objective economic_substance of the transaction and the involved parties’ subjective business motivations must be determined 157_f3d_231 3rd cir cert_denied 526_us_1017 909_f2d_1360 9th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction has sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite effects aside from the creation of tax losses and or the transaction was devoid of economic_substance because it did not appreciably affect the taxpayer’s non-tax beneficial_interest acm partnership f 3d pincite offsetting legal obligations or circular cash flows may effectively eliminate any real economic significance of a transaction 364_us_361 the objective standard is whether a transaction has any practical economic to analyze a transaction’s economic aspects courts look to whether the taxpayer had a non-tax business_purpose for the transaction and a reasonable expectation of profit see acm partnership f 3d pincite see also coltec industries v united_states ___ f 3d___no fed cir date and 436_f3d_431 4th cir focus is on the transaction creating tax benefits not overall business_purpose of taxpayer the determination turns on whether the transaction is rationally related to a useful non-tax purpose that is plausible in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it are to be evaluated in accord with commercial practices in the relevant industry 89_tc_986 a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the non-tax benefits would be at least commensurate with the transaction costs yosha v comm’r 861_f3d_494 7th cir distribution to taxpayer had no practical economic effects aside from the avoidance of gain recognition the acquisition of the state y house was structured to avoid any potential gain_or_loss by partnership on the transaction taxpayer was apparently entitled to dollar_figurea of value from partnership and received dollar_figurea of value the use of a residential property acquired solely for the purpose of avoiding gain recognition on that dollar_figurea of value had no objective economic_effect objectively partnership’s purchase of the state y house and immediate subjectively partnership and taxpayer clearly had no intent to profit economically from the transaction it is evident from the terms of the redemption agreement that the state y house was to be distributed by llc to taxpayer immediately upon taxpayer obtaining a loan within days to fund the purchase in addition llc would be reimbursed all costs and expenses associated with the purchase of the state y house if taxpayer could not obtain the necessary loan within postf-145899-05 days llc would immediately sell the state y house it is difficult to conclude an intent to profit from the purchase and sale of a house within a brief day period clearly the sole purpose of the transaction was to obtain tax benefits that would not be available otherwise we conclude that under step transaction principles the acquisition of the state y house by partnership and its distribution to taxpayer should be disregarded we also conclude that the acquisition of the state y house by partnership and the distribution of the house to taxpayer lacked economic_substance and are unnecessary steps taken solely to achieve tax benefits this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call ------------------- -------------------- if you have any further questions
